  Case 5:21-cv-10260-JEL-CI ECF No. 2, PageID.11 Filed 02/18/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

Christopher James Scholtes,

                         Petitioner,    Case No. 21-cv-10260

v.                                      Judith E. Levy
                                        United States District Judge
Daniel Abbott, et al.,
                                        Magistrate Judge Curtis Ivy, Jr.
                     Respondents.

________________________________/

 OPINION AND ORDER TRANSFERRING THE PETITION FOR
    WRIT OF HABEAS CORPUS TO THE UNITED STATES
          DISTRICT COURT FOR THE WESTERN
              DISTRICT OF MICHIGAN [1]

     Christopher James Scholtes (“Petitioner”) is a pretrial detainee

currently confined at the Van Buren County Jail in Paw Paw, Michigan.

Petitioner has filed a pro se petition for a writ of habeas corpus under 28

U.S.C. § 2241. (ECF No. 1.) He seeks to be released from pretrial

detention based on the Covid-19 pandemic. Petitioner states that he has

contracted Covid-19 and, based upon his numerous underlying health

conditions, needs to seek medical treatment from specialists unavailable

to him at the jail. The Court concludes that the proper venue for this

petition is in the Western District of Michigan and orders the petition
  Case 5:21-cv-10260-JEL-CI ECF No. 2, PageID.12 Filed 02/18/21 Page 2 of 3




transferred to that district.

     “Writs of habeas corpus may be granted by . . . the district courts

and any circuit judge within their respective jurisdictions.” 28 U.S.C. §

2241(a). “The federal habeas statute straightforwardly provides that the

proper respondent to a habeas petition is ‘the person who has custody

over [the petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004)

(quoting 28 U.S.C. § 2242). The court in the district where the petition

was filed may, in the exercise of its discretion and in furtherance of

justice, transfer the application to another district for a hearing and

determination. 28 U.S.C. § 2241(d); see also 28 U.S.C. § 1404(a) (“For the

convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where

it might have been brought.”).

     Petitioner is confined in Van Buren County, Michigan, and

challenges the conditions of his confinement there. Van Buren County is

within the geographical confines of the Western District of Michigan. See

28 U.S.C. § 102(b)(1).

     Because of the potential inconvenience and expense of moving

Petitioner between his facility and the Court for any hearings and


                                     2
  Case 5:21-cv-10260-JEL-CI ECF No. 2, PageID.13 Filed 02/18/21 Page 3 of 3




because the entirety of his petition relates to acts and witnesses within

the confines of the Western District of Michigan, the interests of justice

are furthered by a transfer of the case to the Western District of

Michigan.

     For the reasons set forth, the Court ORDERS the Clerk of the Court

to transfer this case to the United States District Court for the Western

District of Michigan pursuant to 28 U.S.C. § 1404(a).

     IT IS SO ORDERED.


Dated: February 18, 2021                 s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge

                     CERTIFICATE OF SERVICE

     The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 18, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
